This is an appeal from an order of the district judge of Delta County made in vacation, in which the application of relator for discharge or relief by way of habeas corpus was denied. The order denying the relief sought by relator shows that the proceedings were had during vacation. The transcript is certified by the clerk and not the *Page 82 
judge as required by Art. 857, C. C. P., which provides that in an appeal from an order of the judge made in a habeas corpus proceeding had in vacation the transcript must be certified by the trial judge. This requirement has been held mandatory in the case of Ex Parte Young, 87 Tex.Crim. Rep. (219 S.W. 1102). See, also, Ex Parte McKinney, 63 S.W.2d 697. Because of the condition of the record in this case, this court has no choice other than to order a dismissal of the appeal for want of a sufficient transcript. The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
           ON RELATOR'S MOTION TO PERFECT TRANSCRIPT.